DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claim(s) (claim 41) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
4.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
“means for transmitting a first request for a first set of base stations to transmit first on demand positioning reference signals (PRS) in a first band;QC203591Qualcomm Ref. No. 203591 50means for measuring the first on demand PRS from the first set of base stations in the first band; means for measuring periodic PRS from a second set of base stations operating in a second band; and means for sending, to a positioning entity, positioning measurements of at least the first on demand PRS and the periodic PRS” in claim 41 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 9-12, 16-21, 29-32 and 36-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by QI et al. (US 20220014329) (hereinafter QI).

    PNG
    media_image1.png
    277
    376
    media_image1.png
    Greyscale

	Regarding claims 1, 21 and 41-42:
As shown in figures 1-9, QI discloses a user equipment (UE) (306 in figure 3 and also see figure 9), comprising: 
a memory (930 in figure 9); 
at least one transceiver (920 in figure 9); and 
at least one processor (910 in figure 9) communicatively coupled to the memory (930 in figure 9) and the at least one transceiver (920 in figure 9), the at least one processor (910 in figure 9) configured to: QC203591Qualcomm Ref. No. 203591 47 
cause the at least one transceiver (920 in figure 9) to transmit a first request for a first set of base stations (302 in figure 3) to transmit first on demand positioning reference signals (PRS) in a first band (in par 0091, QI teaches “PRS may be transmitted within a particular band in the cell in which the one or more requesting UEs may operate e.g. within each of their BWPs or a common BWP shared by these UEs”) (See abstract, par 0005, 0020, 0072, 0091) (in par 0072, QI teaches “resource allocation for PRS signals may be divided into two general categories in order to increase the flexibility of such allocation: periodic and non-periodic (e.g. on-demand/semi-persistent/aperiodic)”.  Thus, non-periodic positioning reference signals (PRS) interpreted to be on-demand positioning reference signals (PRS)); 
measure the first on demand PRS from the first set of base stations in the first band (see steps 402-408 in figure 4, par 0136-0141); 
measure periodic PRS from a second set of base stations (304 in figure 3) operating in a second band (in par 0073 QI teaches “In periodic allocation, resources may be periodically allocated to the transmission of PRS so that a fixed amount and identity of resources are allocated to the transmission of PRS by a gNB per period of time”) (resources interpreted to be a second band); and 
send, to a positioning entity, positioning measurements of at least the first on demand PRS and the periodic PRS (see steps 402-408 in figure 4, steps 602-604 in figure 6).  

Regarding claims 9 and 29:
QI further discloses receiving an indication that only the first band supports on demand PRS (in par 0091, QI teaches “PRS may be transmitted within a particular band in the cell in which the one or more requesting UEs may operate e.g. within each of their BWPs or a common BWP shared by these UEs”.  See abstract, par 0005) (par 0020, 0072, 0091) (in par 0072, QI teaches “resource allocation for PRS signals may be divided into two general categories in order to increase the flexibility of such allocation: periodic and non-periodic (e.g. on-demand/semi-persistent/aperiodic)”.  Thus, non-periodic positioning reference signals (PRS) interpreted to be on-demand positioning reference signals (PRS).

Regarding claims 10 and 30:
QI further discloses receiving the first request is transmitted on the first band, and the first request being transmitted on the first band indicates that the first request is for the first set of base stations to transmit the first on demand PRS in the first band (in par 0091, QI teaches “PRS may be transmitted within a particular band in the cell in which the one or more requesting UEs may operate e.g. within each of their BWPs or a common BWP shared by these UEs”.  See abstract, par 0005) (par 0020, 0072, 0091) (in par 0072, QI teaches “resource allocation for PRS signals may be divided into two general categories in order to increase the flexibility of such allocation: periodic and non-periodic (e.g. on-demand/semi-persistent/aperiodic)”.  Thus, non-periodic positioning reference signals (PRS) interpreted to be on-demand positioning reference signals (PRS).  

Regarding claims 11 and 31:
QI further discloses receiving wherein the first request is transmitted on the second band (in par 0091, QI teaches “PRS may be transmitted within a particular band in the cell in which the one or more requesting UEs may operate e.g. within each of their BWPs or a common BWP shared by these UEs”.  See abstract, par 0005) (a particular band interpreted to be the second band).  
Regarding claims 12 and 32:
QI further discloses wherein the first request includes an identifier of the first band (step 602 in figure 4, par 0021, 0149) (resource identification interpreted to be an identifier of the first band.  Par 0149).

Regarding claims 16 and 36:
QI further discloses wherein the UE (306 in figure 3) transmits the first request to each of the first set of base stations (302 in figure 3) (par 0091).  

Regarding claims 17 and 37:
QI further discloses wherein: the UE (306 in figure 3) transmits the first request to a location server or a serving base station (302 in figure 3), and the first request is sent by the location server or the serving base station to each of the first set of base stations (par 0091).  

Regarding claims 18 and 38:
QI further discloses wherein: the first band comprises a first frequency range, a first frequency band, a first component carrier, or a first positioning frequency layer (in par 0091, QI teaches “PRS may be transmitted within a particular band in the cell in which the one or more requesting UEs may operate e.g. within each of their BWPs or a common BWP shared by these UEs”.  A particular band interpreted to be a first frequency band), and the second band comprises a second frequency range, a second frequency band, a second component carrier, or a second positioning (in par 0058 QI teaches “low bandwidth devices (i.e. those with a small bandwidth part (BWP)) may require positioning signals to be transmitted in a narrow bandwidth”.  Narrow bandwidth interpreted to be a second frequency band).  

Regarding claims 19 and 39:
QI further discloses wherein: the positioning entity comprises a positioning engine at the UE (see block 406 in figure 4), and the method further comprises calculating a location of the UE (position measurement interpreted to be calculating a location) based on the positioning measurements of at least the first on demand PRS and the periodic PRS (block 406 in figure 4.  In par 0139, QI teaches “At step 406, once the PRS have been received, the UE determines a position measurement based upon the received PRS. For example, the UE may calculate the OTDOA of the received PRS”.  In par 0072, QI teaches “resource allocation for PRS signals may be divided into two general categories in order to increase the flexibility of such allocation: periodic and non-periodic (e.g. on-demand/semi-persistent/aperiodic)”.  Thus, non-periodic positioning reference signals (PRS) interpreted to be on-demand positioning reference signals (PRS)).  

Regarding claims 20 and 40:
QI further discloses wherein the positioning entity comprises a location server or a serving base station (see the base station 302 in figure 3).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 2-5 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over QI in view of BITRA et al. (US 20180139763) (hereinafter BITRA).

Regarding claims 2 and 22:
QI discloses all of the subject matter as described above except for specifically teaching transmitting, to a location server, a capability message indicating that the UE can support operation on at least the first band and the second band.
However, BITRA in the same field of endeavor teaches transmitting, to a location server, a capability message indicating that the UE can support operation on at least the (see plurality of frequency bands in table 2 in par 0054-0055) (in par 0054, BITRA teaches “A UE, such as UE 250, 252, or 254, may support all PRS configurations 300 or only some. To indicate which PRS configurations are supported, a UE may provide PRS capability parameters to a location server (e.g., location server 170) as described earlier. Different examples (labelled A to I) of PRS capability parameters are shown in Table 2 that a UE may indicate to a location server. For each PRS capability parameter that a UE may indicate, Table 2 shows the corresponding assistance data comprising PRS configuration parameters that the location server could return to the UE for OTDOA positioning of the UE for a reference cell (or reference cell set) or a neighbor cell (or neighbor cell set) that support the example PRS configurations 300”).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use capability parameters as taught by BITRA to modify the PRS transmission of QI in order to indicate a maximum channel bandwidth within which the user equipment can detect PRS signals; receives, from the location server, positioning assistance data including PRS configuration information for a plurality of cells transmitting PRS signals within the maximum channel bandwidth (par 0025) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

	




Regarding claims 3 and 23:
QI discloses all of the subject matter as described above except for specifically teaching receiving, from the location server, assistance information for at least the first set of base stations and the second set of base stations.
However, BITRA in the same field of endeavor teaches receiving, from the location server, assistance information for at least the first set of base stations and the second set of base stations (in abstract, BITRA teaches “The UE then receives from the location server, positioning assistance data including reference signal configuration parameters for each cell of a plurality of cells transmitting reference signals according to the UE supported reference signal bandwidth”).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use assistance data (information) as taught by BITRA to enable the UEs to acquire and measure signals and compute a location from the signal measurement (par 0043) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results).

 Regarding claims 4 and 24:
QI discloses all of the subject matter as described above except for specifically teaching wherein the assistance information includes locations of at least the first set of base stations and the second set of base stations.
However, BITRA in the same field of endeavor teaches wherein the assistance information includes locations of at least the first set of base stations and the second set of base stations (in abstract, BITRA teaches “The UE then receives from the location server, positioning assistance data including reference signal configuration parameters for each cell of a plurality of cells transmitting reference signals according to the UE supported reference signal bandwidth”.  Plurality of cells interpreted to be the first set of base stations and the second set of base stations).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use assistance data (information) as taught by BITRA to enable the UEs to acquire and measure signals and compute a location from the signal measurement (par 0043) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results).

Regarding claims 5 and 25:
QI discloses all of the subject matter as described above except for specifically teaching wherein the assistance information indicates at least a number of the first set of base stations operating in the first band and a number of the second set of base stations operating in the second band.
However, BITRA in the same field of endeavor teaches wherein the assistance information indicates at least a number of the first set of base stations operating in the first band and a number of the second set of base stations operating in the second band (in par 0097, BITRA teaches “At block 704, the location server may determine a plurality of cells transmitting reference signals according to the user equipment supported reference signal bandwidth received at block 702 (e.g., as exemplified by Table 2 previously herein). In an aspect, at least one cell of the plurality of cells may comprise a cell set, where the cell set comprises one wide bandwidth cell and a least one narrow bandwidth cell”).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use capability parameters as taught by BITRA to modify the PRS transmission of QI in order to indicate a maximum channel bandwidth within which the user equipment can detect PRS signals; receives, from the location server, positioning assistance data including PRS configuration information for a plurality of cells transmitting PRS signals within the maximum channel bandwidth (par 0025) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results).


Allowable Subject Matter
11.	Claims 6-8, 13-15, 26-28 and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, QI does not teach or suggest determining at least a number of the first set of base stations operating in the first band and a number of the second set of base stations operating in the second band based on detecting at least the first on demand PRS and the periodic PRS.

The prior art of record, QI also does not teach or suggest transmitting a second request for a third set of base stations to transmit second on demand PRS in a third band;QC203591Qualcomm Ref. No. 20359146 measuring the second on demand PRS from the third set of base stations in the third band; and sending, to the positioning entity, positioning measurements of the second on demand PRS.  

Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KABIR A TIMORY/Primary Examiner, Art Unit 2631